Citation Nr: 0937305	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her son




ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to 
August 1960.  She served in the U.S. Army Reserves from June 
1973 until May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran testified at a videoconference 
hearing held in July 2008.

This appeal was remanded by the Board in September 2008 to 
obtain the Veteran's military personnel records and to afford 
the Veteran a VA examination.  As the requested development 
was completed, no further action to ensure compliance with 
the remand directives is needed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence does not show, nor does the Veteran contend, 
that hypertension was present during her service on active 
duty from November 1958 to August 1960 or within the first 
year after her separation; there is no evidence that 
hypertension had its onset in or increased in severity during 
any Active Duty for Training (ACDUTRA) period.

2.  There is no competent evidence that the Veteran's 
hypertension is causally related to any incident of service.

3.  The Veteran suffered a stroke in November 2000, which was 
after her retirement from the U.S. Army Reserves; VA 
examinations provided medical evidence that the stroke was 
not due to the Veteran's service.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  

2.  Service connection for residuals of a stroke is not 
warranted.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in December 2007 
and October 2004 correspondences.  The Veteran's claims were 
last readjudicated in a July 2009 supplemental statement of 
the case, thereby curing any deficiency in the timing of 
notice.

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the Veteran 
herself.  38 U.S.C.A. § 5103A.  The Veteran was afforded VA 
examinations in March 2009 and April 2009.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal for schedular rating purposes.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Factual Background

The Veteran's blood pressure noted on her active duty 
enlistment examination from November 1958 was 122/78.  Her 
discharge examination record from August 1960, which notes 
that she was pregnant, indicates that her blood pressure was 
130/80.  The Veteran's service treatment records (STRs) from 
the Veteran's period of active military service are silent 
for any complaints, findings or symptoms of hypertension, or 
any reference to CVA or vascular disease.  

The Veteran's U.S. Army Reserves induction examination from 
July 1973 indicates that she was noted to have hypertension 
due to taking birth control pills.  STRs from her period of 
service in the U.S. Army Reserves show that she was noted to 
have borderline hypertension following a 3-day blood pressure 
check in August 1974.  At a November 1974 examination, she 
stated that she first displayed high blood pressure in 1966, 
noting that she was instructed to seek follow-up treatment 
three times per year.  The examiner noted that she was not 
prescribed medication or instructed to control her blood 
pressure through diet.  The Veteran noted on a periodic 
examination report from 1979 that she took blood pressure 
medication.  Her blood pressure was recorded as 130/80.  A 
January 1980 statement of medical examination shows that she 
experienced an illness which required an evaluation to rule 
out myocardial infarction.  A later treatment record 
indicated that she did not actually suffer a myocardial 
infarction.  A June 1985 periodic examination noted that she 
used blood pressure medication, and documented a blood 
pressure reading of 140/80.  At a July 1985 medical 
screening, the Veteran's blood pressure was 140/90.  At a May 
1989 periodic examination, she reported a history of 
hypertension for which she used medication.  An April 1992 
sick slip notes a history of hypertension with a current 
blood pressure reading of 208/110, along with a notation that 
she should avoid any strenuous activity and physical 
training.  

On file are VA and private treatment reports from 1980 
through December 2007.  The Veteran was hospitalized in 
January 1980 at a VA facility due to the onset of chest pain.  
It was noted that she had a 14-year history of hypertension 
and that she displayed the symptoms of hypertension.  
Subsequent medical records continued treatment for 
incompletely controlled hypertension.  Her blood pressure 
ranged from normal to highly elevated, with blood pressure 
readings predominantly (but not exclusively) well below 
208/110.  The Veteran was treated for another episode of 
chest pressure in 1988, which was attributed to hypokalemia; 
diagnostic testing at the time was negative for evidence of 
cardiopulmonary disease.  A May 1993 tomography scan of the 
brain was negative for abnormalities.  In November 2000, the 
Veteran suffered a CVA, with residual left hemiparesis and 
speech problems.  At the time of this event she denied any 
prior history of a CVA, transient ischemic attacks, or 
coronary artery disease.  The CVA was attributed to either 
large artery atherosclerosis or hypertension.  The records do 
not suggest any relationship of the hypertension or CVA to 
service.  

At her July 2008 Board hearing, the Veteran testified that 
she first received treatment for hypertension in 1967.  She 
stated that during reserves training in 1980 she was admitted 
to the VA hospital and put in intensive care.  The Veteran 
stated that she went on active duty for reserve training in 
1980, but that she did not receive an exit physical.  

The Veteran was afforded a VA examination in March 2009.  The 
examiner noted that the Veteran experienced partial 
immobility on her left side.  Her mental state was recorded 
as conscious, alert and oriented.  Her speech was minimally 
slurred, but easily understandable.  She displayed normal 
power and coordination in right upper and right lower 
extremity.  She had reduced strength in her left upper 
extremity with 0 power at left hand fingers, left wrist and 
left elbow.  Her left shoulder had 4/5 power.  The Veteran 
displayed partial foot drop and there was increased tone in 
the form of spasticity at the left elbow and left knee.  Her 
knee displayed no fasciculations, no involuntary movements, 
and no tremors.  The Veteran's biceps, triceps, supination 
reflexes were 2+ on the right and increased to 3+ on the 
left.  Knee jerks were also 2+ on the right and 3+on the 
left.  Ankle jerks were 1+ on the right and 2+ on the left.  
The examiner recorded that she had a history of an ischemic 
stroke in 2000 due to atherosclerosis and high cholesterol.  
The examining doctor opined that as the Veteran's stroke 
occurred several years after her active military service, it 
was not etiologically related to her period of active 
service.  Furthermore, he recorded that her stroke was of the 
ischemic type, due to the occlusion of small arteries at the 
basal ganglia level on the right side secondary to 
atherosclerosis and high cholesterol, and therefore, was not 
related to hypertension.  

The Veteran was scheduled for a second VA examination in 
April 2009.  The examiner reviewed the Veteran's claims file.  
After a physical and neurological examination, in which she 
displayed the residuals of a stroke affecting her left side, 
the examiner opined that the Veteran's hypertension was not 
related to active duty as there was no evidence that she 
suffered from the symptoms of hypertension from November 1958 
to August 1960.  The examining doctor further noted that her 
stroke was not etiologically related to service as it was 
more likely related to her history of hypertension and her 
age, and, as noted above, she did not display the symptoms of 
hypertension during active service.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable law provides that "active military service" for 
the purpose of service connection includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
which occurred during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).

The Board notes that in compliance with the Board remand 
instructions, VA contacted the U.S. Army Reserve Human 
Resources Command, California Army National Guard, and 
National Personnel Records Center, as well as the Veteran, 
and did not receive evidence verifying the dates of the 
Veteran's ACDUTRA or STRs relating to periods of the 
Veteran's ACDUTRA.  

A.  Hypertension

Certain chronic diseases, such as hypertension, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code 7101(Note 1).

On review of the record outlined above, the Board finds that 
the evidence does not show, nor does the Veteran contend, 
that hypertension was present during her active duty service 
from November 1958 to August 1960 or within the first year 
after her active duty service.  Further, there is no evidence 
that hypertension had its onset in or increased in severity 
during any period of active duty for training.  Rather, the 
evidence shows that during her November 1958 induction 
examination, her blood pressure was recorded as 122/78.  Her 
discharge examination from August 1960, which notes that she 
was pregnant, indicates that her blood pressure was 130/80.  
The Veteran stated that she began to display the symptoms of 
hypertension in 1967, seven years after her separation from 
active duty.  She did not, however, display a hypertensive 
blood pressure reading, for purposes of VA service 
connection, until a January 1980 VA hospital report, nearly 
20 years after verified active service.  Thus, the 
presumption of service connection for hypertension manifested 
within one year of service separation is not applicable.  See 
38 C.F.R. §§3.307, 3.309.  

During her hearing before the Board, the Veteran testified 
that she was admitted to the VA hospital after experiencing 
chest pain during active duty training.  A January 1980 VA 
medical center record indicates that the Veteran was admitted 
due to atypical chest pain and hypertension, and she was 
evaluated to determine whether she suffered from myocardial 
infarction.  As noted above, service connection is warranted 
for any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty or from an acute 
myocardial infarction.  The January 1980 VA medical center 
report indicates that the Veteran's atypical chest pain was 
not due to myocardial infarction.  Further, there is no 
verified indication that the Veteran's contemporaneous 
service was classified as ACDUTRA.  In a statement before the 
Board, the Veteran affirmed that she suffered from high blood 
pressure during periods of ACDUTRA.  She has not provided, 
and VA was not able to verify, medical and personnel records 
which affirm this claim.  

As noted above, the Veteran was afforded VA examination in 
April 2009 to clarify the etiology of the Veteran's 
hypertension.  After reviewing her claims file, the examiner 
provided a detailed overview of the Veteran's medical 
history, and concluded that her hypertension is not service-
related.  Thus, in the absence of a medical nexus between the 
Veteran's high blood pressure and an incident of or finding 
recorded during active service, the Board finds that service 
connection for high blood pressure is not warranted.

In view of the foregoing, the Board finds the preponderance 
of the evidence is against the claim of service connection 
for hypertension, and the benefit of the doubt doctrine does 
not apply.  The Board therefore concludes that service 
connection for hypertension is not warranted.  

B.  Residuals of a cerebrovascular accident

As to the issue of service connection for residuals of a 
stroke, the record shows that the Veteran suffered a stroke 
in 2000.  The Veteran contends that her stroke was causally 
related to her history of hypertension.  The Board notes, 
however, that her stroke occurred approximately 40 years 
after her active duty service and was not encompassed by any 
period of active duty for training, nor did it occur during 
any inactive duty training, as the Veteran ended her service 
in the U.S. Army Reserves in May 1993.  

As noted above, at the time of her November 2000 stroke, 
hypertension was listed as a possible cause.  In March 2009 
and April 2009 the Veteran was afforded VA examinations, with 
the April 2009 examiner reviewing her claims file.  The 
examiners opined that her stroke and hypertension were not 
related to her period of active duty.  The March 2009 
examiner explained that the Veteran suffered from an ischemic 
stroke, commonly cause by atherosclerosis and high 
cholesterol.  He explained further that a stroke was not 
caused by hemorrhage, which is often secondary to 
hypertension, thereby ruling out hypertension as the cause of 
her stroke.  The April 2009 examiner opined that her stroke 
was not related to her period of service as she did not 
exhibit the symptoms of hypertension during active duty and 
because the stroke occurred many years after the completion 
of her active service.  Thus, in the absence of a medical 
nexus between the Veteran's stroke and an incident of or 
finding recorded during active service, the Board finds that 
service connection for stroke is not warranted.

In view of the foregoing, the Board finds the preponderance 
of the evidence is against the claim of service connection 
for CVA, and the benefit of the doubt doctrine does not 
apply.  The evidence shows that the Veteran's stroke did not 
occur until nearly 40 years after the Veteran's verified 
active service.  The Board therefore concludes that service 
connection for residuals of a CVA is not warranted.  


ORDER

Service connection for hypertension is denied.  

Service connection for residuals of a cerebrovascular 
accident is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


